Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between National CineMedia,
Inc. (the “Company or Employer”), and Andrew J. England (the “Executive,” and
together with the Company or Employer, the “Parties”), is entered into as of
December 31st, 2015 (the “Execution Date”). In consideration of the covenants
and agreements contained herein, the Parties agree as follows:

1. Employment. The Employer agrees to employ Executive and Executive agrees to
be employed by the Employer, beginning as of January 1, 2016 (the “Effective
Date”) and Executive’s employment under this Agreement shall terminate on the
earlier of (i) December 31, 2018 and (ii) the termination of Executive’s
employment under this Agreement. The period from the Effective Date until the
termination of Executive’s employment under this Agreement is referred to as the
“Employment Period.” To the extent Executive remains employed by the Company
after the expiration of the Employment Period, such employment shall be subject
to the terms and conditions to which the Company and Executive at that time
shall agree.

2. Positions and Authority. Executive shall serve in the position of Chief
Executive Officer of the Employer, reporting to the Board of Directors of the
Company (the “Board”) or in such other positions as the Parties may agree.

Executive agrees to serve in the position referred to in this Section 2 and to
perform diligently and to the best of his abilities the duties and services
appertaining to such offices as set forth in the Bylaws of the Company in effect
from time to time, as well as such additional duties and services appropriate to
such offices that the Parties may agree upon from time to time.

During the Employment Period, Executive shall devote his full business time and
efforts to the business and affairs of the Company and its subsidiaries,
provided that the Executive shall be entitled to serve as a member of the board
of directors of a reasonable number of other companies, to serve on civic,
charitable, educational, religious, public interest or public service boards,
and to manage the Executive’s personal and family investments, in each case, to
the extent such activities do not materially interfere with the performance of
the Executive’s duties and responsibilities hereunder. Executive shall not
become a director of any for profit entity without first receiving the approval
of the Board, which shall not be unreasonably withheld.

3. Compensation and Benefits.

(a) Sign-On Compensation. In consideration of the commencement of Executive’s
employment hereunder Executive shall receive a time-based restricted share award
granted effective on the commencement of employment, with a grant date fair
market value equal to $750,000, the number of shares to be determined by
dividing such amount by the average closing share price of the Company’s common
stock as reported on the NASDAQ for the 30 days immediately prior to the
Execution Date, with vesting to occur in three equal installments on each of the
first three anniversaries of the grant date (the “Initial Equity”), subject to
Executive’s continued employment through each applicable vesting date. The
Initial Equity shall (i) be issued under the Company’s current Incentive
Compensation Plan (the “Current Plan”) and (ii) be subject to the Company’s
standard form of time-based restricted share



--------------------------------------------------------------------------------

award agreement. The Initial Equity shall be subject to accelerated vesting in
the event of Executive’s death, Disability (defined below), an Involuntary
Termination (defined below), or a Change in Control (defined below).

(b) Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive an initial Base Salary of
$750,000 per year, payable in accordance with the normal payroll practices of
the Company, less required deductions for state and federal withholding tax,
social security and all other employment taxes and payroll deductions. The Base
Salary shall be reviewed for increases but not decreases by the Compensation
Committee of the Board (the “Compensation Committee”) in good faith, based upon
Executive’s performance and the Company’s pay philosophy, not less often than
annually. The term “Base Salary” shall refer to the Base Salary as may be in
effect from time to time.

(c) Annual Incentive Compensation. During the Employment Period, Executive shall
be eligible to participate in an annual cash bonus program maintained for senior
executive officers of the Company (the “Annual Incentive Program” or the
“Plan”), with a minimum target annual bonus equal to 100% of Base Salary (the
“Target Bonus”) for each year during the Employment Period in which Executive
participates in the Annual Incentive Program. The actual amount of the annual
bonus earned by and payable to Executive for any year or portion of a year, as
applicable, shall be determined upon the satisfaction of goals and objectives
established by the Compensation Committee pursuant to the Plan, and shall be
subject to such other terms and conditions of the Annual Incentive Program as in
effect from time to time. Each bonus paid under the Annual Incentive Program
shall be paid to Executive no later than March 15th of the calendar year
following the calendar year for which the bonus is earned.

(d) Long-Term Incentive Grants. The Company shall provide to Executive, on an
annual basis during the Employment Period, the opportunity to receive a
long-term incentive award with a grant date fair market value of at least
$1,500,000 per annum, consisting of performance based restricted stock to be
earned if at all by achievement of goals determined by the Compensation
Committee pursuant to the Plan, with the Compensation Committee deciding in the
exercise of its judgment whether such goals have been achieved (which
performance based restricted stock grant value shall comprise 75% of the total
annual long term incentive grant value) and which shall vest, if at all, upon
the third anniversary of the grant date; and in addition time-vested restricted
stock, comprising 25% of the total annual long term incentive grant value, which
shall vest in three equal installments on each of the first three anniversaries
of the grant date. The number of shares issued shall be determined in accordance
with Plan. The grant date fair value of each such award shall be determined by
the Compensation Committee. (The grants contemplated by this Section 3(d) are
hereinafter collectively referred to as the “Annual Grants”). The Annual Grants
to Executive shall be delivered through vehicles and designs that are generally
consistent with those awarded to the Company’s other senior executive officers
in each year.

(e) Other Benefits.

(i) Savings and Retirement Plans. Except as otherwise limited by applicable law,
Executive shall be entitled to participate in all qualified and non-qualified
savings and retirement plans applicable generally to other senior executive
officers of the Company, in accordance with the terms of the plans, as may be
amended from time to time.

 

2



--------------------------------------------------------------------------------

(ii) Welfare Benefit Plans. Except as otherwise limited by applicable law,
Executive and/or his eligible dependents shall be eligible to participate in and
shall receive all benefits under the Company’s welfare benefit plans and
programs applicable generally to other senior executive officers of the Company
in accordance with the terms of the plans, as may be amended from time to time.

(iii) Business Expenses. Subject to Section 15, Executive shall be reimbursed
for reasonable travel and other expenses incurred in the performance of
Executive’s duties on behalf of the Company in a manner consistent with the
Company’s policies regarding such reimbursements, as may be in effect from time
to time.

4. Termination of Employment.

(a) Executive’s employment under this Agreement shall terminate upon the
earliest to occur of: (i) the expiration of the term of this Agreement pursuant
to Section 1 hereof; (ii) Termination due to Disability; (iii) termination of
Executive’s employment by the Company for any reason other than Termination due
to Disability; (iv) Executive’s death; or (v) termination of Executive’s
employment by Executive for any reason. Upon the termination of Executive’s
employment with the Company for any reason, Executive shall be deemed to have
resigned from the Board if a member at such time and all other positions with
the Employer or any of its Affiliates (defined below) held by Executive as of
the date immediately preceding his termination of employment.

(b) If Executive’s employment ends for any reason, except as otherwise
contemplated in this Section 4, Executive shall cease to have any rights to
salary, bonus (if any) or other benefits, other than (i) the earned but unpaid
portion of Executive’s Base Salary through the date of termination or
resignation, (ii) any annual, long-term, or other incentive award that relates
to a completed fiscal year or performance period, as applicable, and is payable
(but not yet paid) on or before the date of termination or resignation, which
shall be paid in accordance with the terms of such award, (iii) a lump-sum
payment in respect of accrued but unused vacation days at the Executive’s
per-business-day Base Salary rate, (iv) any unpaid expense or other
reimbursements due to Executive, and (v) any other amounts or benefits required
to be paid or provided by law or under any plan, program, policy or practice of
the Company, provided that Executive shall not be entitled to any payment or
benefit under any Company severance plan, or any replacement or successor plan
(the “Accrued Benefits”).

(c) Involuntary Termination. If Executive’s employment hereunder shall be
terminated in a manner constituting an Involuntary Termination, then in addition
to the Accrued Benefits and subject to Section 15 and Executive’s continuing
compliance with Section 6 of this Agreement:

(i) the Company shall pay Executive on the sixtieth (60th) day following the
effective date of such termination of employment a lump sum cash payment in an
amount equal to the Severance Amount (defined below);

 

3



--------------------------------------------------------------------------------

(ii) the Company shall pay Executive an annual cash bonus for the year of
termination, payable at the same time as annual cash bonuses are paid to senior
management, based on actual achievement of performance targets (as if Executive
had remained employed through the end of the applicable performance period),
subject, however, to proration based on the number of days in the applicable
performance period that had elapsed prior to the date of termination (the
“Pro-Rata Bonus”); provided, however, that if the Involuntary Termination occurs
during a Covered Period (defined below) the foregoing bonus shall be based upon
the Target Bonus before applying the proration and the payment shall be made in
a lump sum on the sixtieth (60th) day following the effective date of such
termination of employment;

(iii) the Initial Equity shall vest in full; and

(iv) for a period up to eighteen months, the Company (or its
successor-in-interest) shall pay Executive monthly an amount equal to 150% of
the monthly premium paid by the Executive for COBRA coverage elected by
Executive (as may be applicable to Executive, Executive’s spouse and dependents)
under the Company’s group health and dental plans.

(d) No Excise Tax Gross-Up; Possible Reduction in Payments. Executive is not
entitled to any gross-up or other payment for golden parachute excise taxes
Executive may owe pursuant to Section 4999 of the Internal Revenue Code, as
amended (the “Code”). In the event that any amounts payable pursuant to this
Agreement or other payments or benefits otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (b) but for this Section 4would be subject to the excise tax imposed
by Section 4999 of the Code, then such amounts payable under this Agreement and
under such other plans, programs and agreements shall be either (i) delivered in
full, or (ii) delivered as to such lesser extent which would result in no
portion of such benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. Any reduction in payments and/or
benefits required by this Section 4 shall occur in the following order:
(1) reduction of amounts payable under Section 4(b) or other cash payments,
beginning with payments scheduled to occur soonest; (2) reduction of vesting
acceleration of equity awards (in reverse order of the date of the grant); and
(3) reduction of other benefits paid or provided to Executive.

5. Definitions.

(a) “Cause” shall mean the occurrence of any one of the following, as determined
by an express resolution of the independent members of the Board:

(i) gross negligence or willful misconduct in the performance of, or Executive’s
abuse of alcohol or drugs rendering Executive unable to perform, the material
duties and services required for Executive’s position with the Company, which
neglect or misconduct, if remediable, remains unremedied for thirty (30) days
following written notice of such by the Company to Executive;

 

4



--------------------------------------------------------------------------------

(ii) Executive’s conviction or plea of nolo contendere for any crime involving
moral turpitude or a felony;

(iii) Executive’s commission of an act of deceit or fraud intended to result in
personal and unauthorized enrichment of Executive at the expense of the Company
or any of its affiliates; or

(iv) Executive’s willful and material violation of the written policies of the
Company or any of its affiliates as in effect from time to time, Executive’s
willful breach of a material obligation of Executive to the Company pursuant to
Executive’s duties and obligations under the Company’s Bylaws, or Executive’s
willful and material breach of a material obligation of Executive to the Company
or any of its affiliates pursuant to this Agreement or any award or other
agreement between Executive and the Company or any of its affiliates.

No act or failure to act, on the part of the Executive, shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Employer; and provided further that no act or
omission by the Executive shall constitute Cause hereunder unless the Employer
has given detailed written notice thereof to the Executive, and the Executive
has failed to remedy such act or omission. By way of clarification, but not
limitation, for purposes of this definition of the term Cause, materiality shall
be determined relative to this Agreement and Executive’s employment, rather than
the financial status of the Company as a whole.

(b) “Change in Control” shall be deemed to have occurred upon the occurrence of:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(x) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A) or (B) of paragraph
(iv) below, or (E) any acquisition by a Founding Member (as defined in the
National CineMedia, LLC Third Amended and Restated Limited Liability Operating
Agreement, dated as of February 13, 2007); or

 

5



--------------------------------------------------------------------------------

(ii) The acquisition by any Person, other than a Founding Member, of the right
to (A) elect or (B) nominate for election or (C) designate for nomination
pursuant to a Director Designation Agreement dated February 13, 2007 among the
Company and the Founding Members, a majority of the members of the Company’s
Board;

(iii) The acquisition by any Person, other than the Company or a Founding
Member, of beneficial ownership of more than 50% of the Units of NCM LLC; or

(iv) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) (x) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; and (y) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”); provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board or was
designated pursuant to a Director Designation Agreement dated February 13, 2007
among the Company and the Founding Members shall be considered as though such
individual were a member of the Incumbent Board, at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination or (B) the Founding Members beneficially own, more than 50%
of, respectively, the outstanding shares of common stock or voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination; or

(v) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

(vi) Approval by the members of NCM LLC of a complete liquidation or dissolution
of NCM LLC.

 

6



--------------------------------------------------------------------------------

(c) “Covered Period” shall mean the period beginning on the date of a Change in
Control and ending twelve (12) months after the Change in Control.

(d) “Good Reason” shall mean the Executive’s voluntary resignation of employment
for one or more of the following reasons occurring without Executive’s consent:

(i) a material adverse change in the nature, scope or status of the Executive’s
position, authorities or duties (specifically including, but not limited to, not
being the Chief Executive Officer of the Company or Chief Executive Officer of
NCM LLC, no longer being a member of the Board or the Board of Directors of NCM
LLC, or no longer being the Chief Executive Officer of a public company);

(ii) a material reduction in the Executive’s annual salary, Target Bonus,
long-term incentive award value, or material reduction to the Executive’s
aggregate benefits, or other compensation plans;

(iii) relocation of the Executive’s primary place of employment of more than
thirty-five (35) miles from the Executive’s primary place of employment
immediately following the Effective Date;

(iv) failure by an acquirer to assume this Agreement at the time of the Change
of Control; or

(v) a material breach by the Company, or its successor, of this Agreement.

Notwithstanding the foregoing, prior to the Executive’s voluntary resignation
for Good Reason, the Executive must give the Company written notice of the
existence of any condition set forth in clause (i) – (v) above within 90 days of
such initial existence and the Company shall have 30 days from the date of such
notice in which to cure the condition giving rise to Good Reason, if curable.
If, during such 30-day period, the Company cures the condition giving rise to
Good Reason, no benefits shall be due under Section 4 of this Agreement with
respect to such occurrence. If, during such 30-day period, the Company fails or
refuses to cure the condition giving rise to Good Reason and it is determined
such Good Reason does exist, the Executive shall be entitled to benefits under
Section 4 of this Agreement upon such Termination; provided such Termination
occurs within twelve (12) months of such initial existence of the applicable
condition, but not later than the end of the Employment Period.

(e) “Involuntary Termination” shall mean a termination during the Employment
Period either:

(i) By the Company, its Affiliates or successors, other than a termination for
Cause;

(ii) By Executive for Good Reason, or

(iii) Expiration of the Employment Term.

 

7



--------------------------------------------------------------------------------

(f) “Severance Amount” shall mean:

(i) for an Involuntary Termination occurring during the Employment Period and
not during a Covered Period, an amount equal to 200% of Base Salary, plus 100%
of Target Bonus; or

(ii) for an Involuntary Termination occurring during a Covered Period, an amount
equal to 250% of Base Salary, plus 200% of Target Bonus.

6. Restrictive Covenants. Executive acknowledges that the Company is engaged in
a highly competitive business and that the preservation of its Proprietary or
Confidential Information (as defined in Section 6(a) below) to which Executive
has been exposed or acquired, and will continue to be exposed to and acquire, is
critical to the Company’s continued business success. Executive also
acknowledges that the Company’s relationships with its business partners
hereinafter “Business Partners” which means NCM LLC, AMC, Cinemark and Regal and
all their respective affiliates together with any chain, circuit or group (of
any nature of description) of movie theaters or like venues which now or
hereafter enter into business relations with the Company), are extremely
valuable and that, by virtue of Executive’s employment with the Company, he may
have contact with such Business Partners on behalf of and for the benefit of the
Company. As a result, Executive’s engaging in or working for or with any
business which is directly or indirectly competitive with the Company’s
business, given Executive’s knowledge of the Company’s Proprietary or
Confidential Information, would cause the Company great and irreparable harm if
not done in strict compliance with the provisions of this Section 6. Therefore,
Executive acknowledges and agrees that in consideration of all of the above and
in exchange for access to the Company’s Proprietary or Confidential Information
Executive will be bound by, and comply in all respects with, the provisions of
this Section 6.

(a) Confidentiality. Executive shall at all times hold in strict confidence any
Proprietary or Confidential Information related to the Company or any of its
affiliates (which shall mean any entity that, directly or indirectly, is
controlled by, controls or is under common control with the Company and/or any
entity in which the Company has a significant equity interest, in either case as
determined by the Board, hereinafter “Affiliates”) (including without limitation
AMC, Cinemark, Regal and NCM, LLC), except that Executive may disclose such
information as required by law, court order, regulation, or similar order
provided Executive shall first have notified the Company of the pendency of such
proceeding and afforded the Company an opportunity to intervene and defend
against disclosure. For purposes of this Agreement, the term “Proprietary or
Confidential Information” shall mean all non-public information relating to the
Company or any of its Affiliates (including but not limited to all marketing,
alliance, social media, advertising, and sales plans and strategies; pricing
information; financial, advertising, and product development plans and
strategies; compensation and incentive programs for employees; alliance
agreements, plans, and processes; plans, strategies, and agreements related to
the sale of assets; third party provider agreements, relationships, and
strategies; business methods and processes used by the Company and its
employees; all personally identifiable information regarding Company employees,
contractors, and applicants; lists of actual or potential Business Partners; and
all other business plans, trade secrets, or financial information of strategic
importance to the Company or its Affiliates) that is not generally known in the
Company’s industry, that was learned, discovered, developed, conceived,
originated, or prepared during Executive’s employment with the Company, and the
competitive use or disclosure of which would be harmful to the business
prospects, financial status, or reputation of the Company or its Affiliates at
the time of any disclosure by Executive.

 

8



--------------------------------------------------------------------------------

The relationship between Executive and the Company and its Affiliates is and
shall continue to be one in which the Company and its Affiliates repose special
trust and confidence in Executive, and one in which Executive has and shall have
a fiduciary relationship to the Company and its Affiliates. As a result, the
Company and its Affiliates shall, in the course of Executive’s duties to the
Company, entrust Executive with, and disclose to Executive, Proprietary or
Confidential Information. Executive recognizes that Proprietary or Confidential
Information has been developed or acquired, or will be developed or acquired, by
the Company and its Affiliates at great expense, is proprietary to the Company
and its Affiliates, and is and shall remain the property of the Company and its
Affiliates. Executive acknowledges the confidentiality of Proprietary or
Confidential Information and further acknowledges that Executive could not
competently perform Executive’s duties and responsibilities in Executive’s
position with the Company and/or its Affiliates without access to such
information. Executive acknowledges that any use of Proprietary or Confidential
Information by persons not in the employ of the Company and its Affiliates would
provide such persons with an unfair competitive advantage which they would not
have without the knowledge and/or use of the Proprietary or Confidential
Information and that this would cause the Company and its Affiliates irreparable
harm. Executive further acknowledges that because of this unfair competitive
advantage, and the Company’s and its Affiliates’ legitimate business interests,
which include their need to protect their goodwill and the Proprietary or
Confidential Information, Executive has agreed to
the post-employment restrictions set forth in this Section 6. Nothing in this
Section (a) is intended, or shall be construed, (i) to limit the protection of
any applicable law or policy of the Company or its Affiliates that relates to
the protection of trade secrets or confidential or proprietary information or
(ii) to limit Executive’s ability to initiate communications directly with, or
to respond to any inquiry from, or provide testimony before, the SEC, FINRA, any
other self-regulatory organization or any other state or federal regulatory
authority.

(b) Non-Solicitation of Employees. During Executive’s employment and for the
one-year period following termination of Executive’s employment for any reason
(the “Coverage Period”), Executive hereby agrees not to, directly or indirectly,
solicit, hire, seek to hire, or assist any other person or entity (on his own
behalf or on behalf of such other person or entity) in soliciting or hiring any
person who is at that time an employee, consultant, independent contractor,
representative, or other agent of the Company or any of its Affiliates to
perform services for any entity (other than the Company or its Affiliates), or
attempt to induce or encourage any such employee to leave the employ of the
Company or its Affiliates.

(c) Notice of Intent to Resign. In the event Executive wishes to voluntarily
terminate Executive’s employment, Executive agrees to provide the Company with
four (4) weeks advance written notice (the “Notice Period”) of Executive’s
intent to do so, and, if Executive intends or contemplates alternative
employment, Executive also agrees to provide the Company with accurate
information concerning such alternative employment in sufficient detail to allow
the Company to meaningfully exercise its rights under this Section 6. After
receipt of such notice, the Company, in its sole, absolute and unreviewable
discretion, may (i) require Executive to continue working during the Notice
Period, (ii) relieve Executive of some or all of his work responsibilities
during the Notice Period, or (iii) shorten the Notice Period and make

 

9



--------------------------------------------------------------------------------

Executive’s voluntary termination of employment effective immediately.
Notwithstanding the foregoing, if Executive provides notice of resignation
(other than a resignation for Good Reason), in no event shall Executive’s
separation of employment be considered an involuntary termination by the
Company, even if the effective date of termination is accelerated by the
Company.

(d) Non-Competition.

(i) In return for, among other things, all of the above and the Company’s
promise to provide the Proprietary or Confidential Information described herein,
Executive agrees that during Executive’s employment and the Coverage Period,
Executive shall not compete with the Company by providing work, services or any
other form of assistance (whether or not for compensation) in any capacity,
whether as an employee, consultant, partner, or otherwise, to any Competitor
that (1) is the same or similar to the services Executive provided to the
Company or (2) creates the reasonable risk that Executive will (willfully,
inadvertently or inevitably) use or disclose the Company’s Proprietary or
Confidential Information. “Competitor” includes any business that operates or
does business similar in nature to that of the Company during the Employment
Period in any State, territory, or protectorate of the United States in which
the Company or an Affiliate does business and/or in any foreign country in which
the Company or an Affiliate has or maintains any place of business, venue,
facility, or otherwise conducts business, as of the date of Executive’s
termination of employment with the Company. Executive further acknowledges and
agrees that the restrictions imposed in this subparagraph (i) will not prevent
Executive from earning a livelihood and that they are reasonable.

(ii) Notwithstanding the foregoing, should Executive consider working for or
with any actually, arguably, or potentially competing business following the
termination of Executive’s employment with the Company or any of its Affiliates
and during the Coverage Period, then Executive agrees to provide the Company
with two (2) weeks advance written notice of Executive’s intent to do so, and
also to provide the Company with accurate information concerning the nature of
Executive’s anticipated job responsibilities in sufficient detail to allow the
Company to meaningfully exercise its rights under this Section 6. After receipt
of such notice, the Company may then agree, in its sole, absolute, and
unreviewable discretion, to waive, modify, or condition its rights under this
Section 6. In particular, the Company may agree to modify Section (d)(i) if the
Company concludes that the work Executive will be performing for a Competitor is
different from the work Executive was performing during Executive’s employment
with the Company or any of its Affiliates and/or (2) there is no reasonable risk
that Executive will (willfully, inadvertently or inevitably) use or disclose the
Company’s Proprietary or Confidential Information.

(e) Non-Solicitation of Business Partners. Executive acknowledges that, by
virtue of his employment by the Company or its Affiliates, Executive has gained
or will gain knowledge of the identity, characteristics, and preferences of the
Company’s Business Partners, among other Proprietary or Confidential
Information, and that Executive would inevitably have to draw on such
information if he were to solicit or service the Company’s Business Partners on

 

10



--------------------------------------------------------------------------------

behalf of a Competitor. Accordingly, during the Employment Period and the
Coverage Period, Executive agrees not to, directly or indirectly, solicit the
business of or perform any services of the type he performed or sell any
products of the type he sold during his employment with the Company for or to
actual or prospective Business Partners of the Company (i) as to which Executive
performed services, sold products or as to which employees or persons under
Executive’s supervision or authority performed such services, or had direct
contact, or (ii) as to which Executive had accessed Proprietary or Confidential
Information during the course of Executive’s employment by the Company, or in
any manner encourage or induce any such actual or prospective Business Partner
to cease doing business with or in any way interfere with the relationship
between the Company and its Affiliates and such actual or prospective Business
Partner. Executive further agrees that during the Employment Period and the
Coverage Period, Executive will not encourage or assist any Competitor to
solicit or service any actual or prospective Business Partners or otherwise seek
to encourage or induce any Business Partners to cease doing business with, or
reduce the extent of its business dealings with the Company.

(f) Non-Interference. During Executive’s Employment Period and the Coverage
Period, Executive agrees that Executive shall not, directly or indirectly,
induce or encourage any Business Partner or other third party, including any
provider of goods or services to the Company, to terminate or diminish its
business relationship with the Company; nor will Executive take any other action
that could, directly or indirectly, be detrimental to the Company’s
relationships with its Business Partners and providers of goods or services or
other business affiliates or that could otherwise interfere with the Company’s
business.

(g) Non-Disparagement. The Parties agree during and following the Employment
Period not to make, or cause to be made, any statement, observation, or opinion,
or communicate any information (whether oral or written, directly or indirectly)
that (i) accuses or implies that the other Party or its Affiliates, as may be
applicable, engaged in any wrongful, unlawful or improper conduct, whether
relating to Executive’s employment (or the termination thereof), the business,
management, or operations of the Company or its Affiliates, as may be
applicable, or otherwise of either Party, or (ii) disparages, impugns, or in any
way reflects adversely upon the business or reputation of the other Party or
their subsidiaries or affiliates, as may be applicable. Nothing herein will be
deemed to preclude either Party from providing truthful testimony or information
pursuant to subpoena, court order, or similar legal process, instituting and
pursuing legal action, or engaging in other legally protected speech or
activities.

(h) Breach. Executive acknowledges that the restrictions contained in this
Agreement are fair, reasonable, and necessary for the protection of the
legitimate business interests of the Company, that the Company will suffer
irreparable harm in the event of any actual or threatened breach by Executive,
and that it is difficult to measure in money the damages which will accrue to
the Company by reason of a failure by Executive to perform any of Executive’s
obligations under this Section 6. Accordingly, if the Company or any of its
subsidiaries or Affiliates institutes any action or proceeding to enforce their
rights under this Section 6, to the extent permitted by applicable law,
Executive hereby waives the claim or defense that the Company or its Affiliates
has an adequate remedy at law, Executive shall not claim that any such remedy at
law exists, and Executive consents to the entry of a restraining order,
preliminary injunction, or other preliminary, provisional, or permanent court
order to enforce this Agreement, and expressly waives any security that might
otherwise be required in

 

11



--------------------------------------------------------------------------------

connection with such relief. Executive also agrees that any request for such
relief by the Company shall be in addition and without prejudice to any claim
for monetary damages and/or other relief which the Company might elect to
assert. In the event Executive violates any provision of this Section 6, and the
Company is the completely prevailing party in such action, the Company shall be
entitled to recover all costs and expenses of enforcement, including reasonable
attorneys’ fees, and the time periods set forth above shall be extended for the
period of time Executive remains in violation of the provisions. Conversely, in
the event that Executive is the completely prevailing party in any action
brought by the Company with respect to this Section 6, then Executive shall be
entitled to recover all costs and expenses of defense, including reasonable
attorneys’ fees and shall thereafter be relieved of all restrictions contained
in this Section 6. In the event any provision of this Section is found to be
unenforceable by a court of competent jurisdiction it is agreed the remaining
and other provisions shall be enforced and the provision so found unenforceable
shall be reformed so as to be enforceable to the maximum extent allowed by law.

(i) Release. Executive’s execution of a complete and general release of any and
all of his potential claims (other than for benefits and payments described in
this Agreement or any other vested benefits with the Employees and/or their
affiliates) against the Employer, any of its affiliated companies, and their
respective successors and any officers, employees, agents, directors, attorneys,
insurers, underwriters, and assigns of the Employer or its affiliates and/or
successors, is an express condition of Executive’s right to receive termination
payments, vesting, and benefits under this Agreement. Executive shall be
required to execute within 45 days after Executive’s termination of employment a
general waiver and release agreement which documents the release required under
this Section 6(i), the form of which is attached hereto as Exhibit A.

7. Survival. Sections 6, 7, 9, 10 and 18, and such other provisions hereof as
may so indicate shall survive and continue in full force and effect in
accordance with their respective terms, notwithstanding any termination of the
Employment Period.

8. Notices. Any notice provided for in this Agreement shall be in writing and
shall be delivered (i) personally, (ii) by certified mail, postage prepaid,
(iii) by UPS, Federal Express or other reputable courier service regularly
providing evidence of delivery (with charges paid by the party sending the
notice), or (iv) by facsimile or a PDF or similar attachment to an email,
provided that such telecopy or email attachment shall be followed within one (1)
business day by delivery of such notice pursuant to clause (i), (ii) or
(iii) above. Any such notice to a party shall be addressed at the address set
forth below (subject to the right of a party to designate a different address
for itself by notice similarly given):

If to the Company:

Gene Hardy

Executive Vice President, General Counsel and Secretary

National CineMedia, Inc.

9110 E. Nichols Avenue

Suite 200,

Centennial, Colorado 80112

 

12



--------------------------------------------------------------------------------

With a copy to:

Scott Schneider @ SSCHN75@me.com

If to Executive:

To the most recent address on file with the Company

With a copy to:

Donald L. Norman, Jr., Esq.

c/o Barack Ferrazzano Kirschbaum & Nagelberg LLC

200 W. Madison Street, Suite 3900

Chicago, IL 60606

9. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the Parties, written or oral, which may have related in any manner
to the subject matter hereof.

10. No Conflict. Executive represents and warrants that Executive is not bound
by any employment contract, restrictive covenant, or other restriction
preventing Executive from carrying out Executive’s responsibilities for the
Employers, or which is in any way inconsistent with the terms of this Agreement.
Executive further represents and warrants that Executive shall not disclose to
the Employers or induce the Employers to use any confidential or proprietary
information or material belonging to any previous employer or others.

11. Successors and Assigns. This Agreement shall inure to the benefit of and be
enforceable by Executive and his heirs, executors and personal representatives,
and the Company and its successors and assigns. Any successor or assignee of the
Company shall assume the liabilities of the Company hereunder.

12. Governing Law; Alternative Dispute Resolution. This Agreement shall be
governed by the internal laws (as opposed to the conflicts of law provisions) of
the State of Colorado. The Parties agree that any and all disputes, claims or
controversies arising out of or relating to this Agreement other than with
respect to Section 6 shall be submitted to JAMS, (Denver Colorado office) or its
successor, for mediation. Either party may commence mediation by providing to
JAMS and the other party a written request for mediation, setting forth the
subject of the dispute and the relief requested. The Parties will cooperate with
JAMS and with one another in selecting a mediator from the JAMS panel of
neutrals and in scheduling the mediation proceedings. The Parties agree that
they will participate in the mediation in good faith and that all mediation
costs will be borne by the Company. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the Parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any proceeding involving the Parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation.

 

13



--------------------------------------------------------------------------------

13. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

14. Withholding. All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.

15. Code Section 409A. This Agreement is intended to be exempt from, or comply
with, the requirements of Section 409A of the Code, and shall be interpreted and
construed consistently with such intent. The payments to Executive pursuant to
this Agreement are also intended to be exempt from Section 409A of the Code to
the maximum extent possible, under either the separation pay exemption pursuant
to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant
to Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment to
Executive under this Agreement shall be considered a separate payment. In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Company and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment”
such term and similar terms shall be deemed to refer to Executive’s “separation
from service,” within the meaning of Section 409A of the Code; provided,
however, that whether such a separation from service has occurred shall be
determined based upon a reasonably anticipated permanent reduction in the level
of bona fide services to be performed to no more than 20% (or 49% if Executive
shall no longer serve as an officer of the Employers) of the average level of
bona fide services provided to the Employers in the immediately preceding 36
months. Executive hereby agrees to be bound by the Company’s determination of
its “specified employees” (as such term is defined in Section 409A of the Code)
provided such determination is in accordance with any of the methods permitted
under the regulations issued under Section 409A of the Code. Notwithstanding any
other provision in this Agreement, to the extent any payments made or
contemplated hereunder constitute nonqualified deferred compensation, within the
meaning of Section 409A, then (i) each such payment which is conditioned upon
Executive’s execution of a release and which is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year, shall be paid or provided in the later of the two taxable years and
(ii) if Executive is a specified employee (within the meaning of Section 409A of
the Code) as of the date of Executive’s separation from service, each such
payment that constitutes deferred compensation under Section 409A of the Code
and is payable upon Executive’s separation from service and would have been paid
prior to the six-month anniversary of Executive’s separation from service, shall
be delayed until the earlier to occur of (A) the first day of the seventh month
following Executive’s separation from service or (B) the date of Executive’s
death. Any reimbursement payable to Executive pursuant to this Agreement shall
be conditioned on the submission by Executive of all expense reports reasonably
required by Employer under any applicable expense reimbursement policy, and
shall be paid to Executive within 30 days following receipt of such expense
reports, but in no event later than the last day of the calendar year following
the calendar year in which Executive incurred the reimbursable expense. Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.

 

14



--------------------------------------------------------------------------------

16. Clawbacks. The payments to Executive pursuant to this Agreement are subject
to forfeiture or recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy or provision that the Company has
included in any of its existing compensation programs or plans or that it may be
required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

17. Company Policies. Executive shall be subject to additional Company policies
as they may exist from time-to-time, including policies with regard to stock
ownership by senior executives and policies regarding trading of securities.

18. Indemnification. The Company and/or any Affiliates, or their successors
shall indemnify and hold Executive harmless to the maximum extent now or
hereafter permitted under the Articles of Incorporation and By-Laws of the
Company or such Affiliate, as applicable. In the event that legal action is
instituted or threatened against the Executive during or after the term of his
employment with, or membership on the Board or board of directors of any
Affiliate, in connection with such employment or membership, the Company will
advance to the Executive the costs and expenses incurred by Executive in the
defense of such action (including reasonable attorneys, expert and other
professional fees) to the maximum extent permitted by law without prejudice to
or waiver by the Company of its rights and remedies against the Executive. In
the event that there is a final judgment entered against the Executive in any
such litigation which, in accordance with its Articles of Incorporation and
By-Laws, is not subject to indemnification, then the Executive shall reimburse
the Company for all such costs and expenses paid or incurred by it in the
Executive’s defense of such litigation (the “Reimbursement Amount”). The
Reimbursement Amount shall be paid by the Executive within 30 days after
rendition of the final judgment and a determination by the Board that such costs
and expenses are not subject to indemnification. The Parties shall cooperate in
the defense of any asserted claim, demand or liability against the Executive or
the Company or any Affiliates. The term “final judgment” as used herein shall be
defined to mean the decision of a court of competent jurisdiction, and in the
event of an appeal, then the decision of the appellate court, after petition for
rehearing has been denied, or the time for filing the same (or the filing of
further appeal) has expired. The rights to indemnification under this Section 18
shall be in addition to any rights which Executive may now or hereafter have
under any insurance contract maintained by the Company or any Affiliate or any
other agreement between Executive, the Company or any Affiliate. Anything in
this Agreement to the contrary notwithstanding, Executive’s indemnification
rights under this Section 18, the Articles of Incorporation and By-Laws of the
Company and applicable law, shall survive the termination of Executive’s
employment with the Company and his membership on the Board or the board of any
Affiliate.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
Execution Date.

 

15



--------------------------------------------------------------------------------

NATIONAL CINEMEDIA, INC. By:  

/s/ Scott N Schneider

Name:   Scott N Schneider Title:   Lead Director and Chairman of Succession
Planning Committee ANDREW J. ENGLAND By:  

/s/ Andrew J. England

Name:   Andrew J. England Title:   Chief Executive Officer

 

16